Title: Annapolis Convention. Address of the Annapolis Convention, [14 September 1786]
From: Hamilton, Alexander,Annapolis Convention
To: 


[Annapolis, September 14, 1786]
To the Honorable the Legislatures of Virginia, Delaware Pennsylvania, New Jersey, and New York.
The Commissioners from the said states, respectively assembled at Annapolis, humbly beg leave to report.
That, pursuant to their several appointments, they met, at Annapolis in the State of Maryland, on the eleventh day of September Instant, and having proceeded to a Communication of their powers; they found, that the States of New York, Pennsylvania and Virginia had, in substance, and nearly in the same terms, authorised their respective Commissioners “to meet such commissioners as were, or might be, appointed by the other States in the Union, at such time and place, as should be agreed upon by the said Commissioners to take into consideration the trade and Commerce of the United States, to consider how far an uniform system in their commercial intercourse and regulations might be necessary to their common interest and permanent harmony, and to report to the several States, such an Act, relative to this great object, as when unanimously ratified by them would enable the United States in Congress assembled effectually to provide for the same.”
That the State of Delaware, had given similar powers to their Commissioners, with this difference only that the Act to be framed in virtue of those powers, is required to be reported “to the United States in Congress Assembled, to be agreed to by them, and confirmed by the Legislatures of every State.”
That the State of New Jersey had enlarged the object of their Appointment, empowering their Commissioners, “to consider how far an uniform system in their commercial regulations and other important matters, might be necessary to the common interest and permanent harmony of the several States,” and to report such an Act on the subject, as when ratified by them “would enable the United States in Congress Assembled, effectually to provide for the exigencies of the Union.”
That appointments of Commissioners have also been made by the States of New Hampshire, Massachusetts, Rhode Island, and North Carolina, none of whom however have attended; but that no information has been received by your Commissioners of any appointments having been made by the States of Connecticut, Maryland, South Carolina, or Georgia.
That the express terms of the powers to your Commissioners supposing a deputation from all the States, and having for object the Trade and Commerce of the United States, Your Commissioners did not conceive it advisable to proceed on the business of their mission, under the Circumstance of so partial and defective a representation.
Deeply impressed however with the magnitude and importance of the object confided to them on this occasion, your Commissioners cannot forbear to indulge an expression of their earnest and unanimous wish, that speedy measures may be taken, to effect a general meeting, of the States, in a future Convention, for the same and such other purposes, as the situation of public affairs, may be found to require.
If in expressing this wish, or in intimating any other sentiment, your Commissioners should seem to exceed the strict bounds of their appointment, they entertain a full confidence, that a conduct, dictated by an anxiety for the welfare, of the United States, will not fail to receive an indulgent construction.
In this persuasion your Commissioners submit an opinion, that the Idea of extending the powers of their Deputies, to other objects, than those of Commerce, which has been adopted by the State of New Jersey, was an improvement on the original plan, and will deserve to be incorporated into that of a future Convention; they are the more naturally led to this conclusion, as in the course of their reflections on the subject, they have been induced to think, that the power of regulating trade is of such comprehensive extent, and will enter so far into the general System of the foederal government, that to give it efficacy, and to obviate questions and doubts concerning its precise nature and limits, may require a correspondent adjustment of other parts of the Fœderal System.
That there are important defects in the system of the Fœderal Government is acknowledged by the Acts of all those States, which have concurred in the present Meeting; That the defects, upon a closer examination, may be found greater and more numerous, than even these acts imply, is at least so far probable, from the embarrassments which characterise the present State of our national affairs—foreign and domestic, as may reasonably be supposed to merit a deliberate and candid discussion, in some mode, which will unite the Sentiments and Councils of all the States. In the choice of the mode your Commissioners are of opinion, that a Convention of Deputies from the different States, for the special and sole purpose of entering into this investigation, and digesting a plan for supplying such defects as may be discovered to exist, will be entitled to a preference from consideration, which will occur, without being particularised.
Your Commissioners decline an enumeration of those national circumstances on which their opinion respecting the propriety of a future Convention with more enlarged powers, is founded; as it would be an useless intrusion of facts and observations, most of which have been frequently the subject of public discussion, and none of which can have escaped the penetration of those to whom they would in this instance be addressed. They are however of a nature so serious, as, in the view of your Commissioners to render the Situation of the United States delicate and critical, calling for an exertion of the united virtue and wisdom of all the members of the Confederacy.
Under this impression, Your Commissioners, with the most respectful deference, beg leave to suggest their unanimous conviction, that it may essentially tend to advance the interests of the union, if the States, by whom they have been respectively delegated, would themselves concur, and use their endeavours to procure the concurrence of the other States, in the appointment of Commissioners, to meet at Philadelphia on the second Monday in May next, to take into consideration the situation of the United States, to devise such further provisions as shall appear to them necessary to render the constitution of the Fœderal Government adequate to the exigencies of the Union; and to report such an Act for that purpose to the United States in Congress Assembled, as when agreed to, by them, and afterwards confirmed by the Legislatures of every State will effectually provide for the same.
Though your Commissioners could not with propriety address these observations and sentiments to any but the States they have the honor to Represent, they have nevertheless concluded from motives of respect, to transmit Copies of this report to the United States in Congress assembled, and to the executives of the other States.

By order of the Commissioners


Dated at Annapolis
}


September 14th. 1786



Resolved that the Chairman sign the aforegoing Report in behalf of the Commissioners
Then adjourned without day.


Egbt: Benson
}
New York

Alexander Hamilton


Abra: Clark
}
New Jersey

Wm Chls Houston


Js. Schureman


Tench Coxe

Pennsylvania

Geo: Read
}
Delaware


John Dickinson


Richard Bassett


Edmund Randolph
}
Virginia


Js. Madison Jr.


St. George Tucker




